                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

LAMONT R. REED,                          )
                                         )
                   Petitioner,           )                 8:19CV448
                                         )
             v.                          )
                                         )
SCOTT FRAKES, Director of the            )      MEMORANDUM AND ORDER
Nebraska Dept. of Corr. Svcs.,           )
                                         )
                   Respondent.           )
                                         )


      This matter is before the court on preliminary review of Petitioner Lamont R.
Reed’s Petition for Writ of Habeas Corpus (Filing No. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s claims,
when liberally construed, are potentially cognizable in federal court. Condensed and
summarized for clarity, Petitioner’s claims are:

      Claim One: Petitioner’s 6th Amendment right to the effective
                 assistance of counsel, guaranteed through the 14th
                 Amendment, was violated in three different ways: (a) when
                 trial counsel failed to investigate the State’s evidence
                 against the Petitioner, and failed to find that the State’s
                 claim of the Petitioner selling 29.5 grams and 30 grams of
                 heroin were not true; (b) when trial counsel used
                 assurances of a lenient sentence to advise the Petitioner to
                 accept a plea bargain to charges that could have been
                 proven at trial that the State’s allegations of quantities sold
                 were untrue and such a trial would have resulted in a
                 sentence based upon the true quantities; (c) when trial
                 counsel did not review the presentence investigation report
                 with Petitioner resulting in the sentencing judge using
                 inaccurate and improper information at sentencing.
      Claim Two: Petitioner’s 5th Amendment right to the Due Process of
                 Law, guaranteed by the 14th Amendment, was violated
                 because Nebraska’s post-conviction procedures are
                 constitutionally inadequate and ineffective to protect the
                 Petitioner’s federal constitutional right to effective
                 assistance of counsel.

       The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits of these claims or any defenses to
them or whether there are procedural bars that will prevent Petitioner from obtaining
the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (Filing No. 1), the court
preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By December 16, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: December 16, 2019: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
separate brief, submitted at the time the motion is filed.



                                           2
             B.     The motion for summary judgment must be supported by any state
court records that are necessary to support the motion. Those records must be
contained in a separate filing entitled: “Designation of State Court Records in Support
of Motion for Summary Judgment.”

             C.     Copies of the motion for summary judgment, the designation,
including state court records, and Respondent’s brief must be served on Petitioner
except that Respondent is only required to provide Petitioner with a copy of the
specific pages of the record that are cited in Respondent’s motion and brief. In the
event that the designation of state court records is deemed insufficient by Petitioner
or Petitioner needs additional records from the designation, Petitioner may file a
motion with the court requesting additional documents. Such motion must set forth
the documents requested and the reasons the documents are relevant to the cognizable
claims.

             D.    No later than 30 days following the filing of the motion for
summary judgment, Petitioner must file and serve a brief in opposition to the motion
for summary judgment. Petitioner may not submit other documents unless directed
to do so by the court.

             E.     No later than 30 days after Petitioner’s brief is filed, Respondent
must file and serve a reply brief. In the event that Respondent elects not to file a reply
brief, he should inform the court by filing a notice stating that he will not file a reply
brief and that the motion is therefore fully submitted for decision.

              F.    If the motion for summary judgment is denied, Respondent must
file an answer, a designation and a brief that complies with terms of this order. (See
the following paragraph.) The documents must be filed no later than 30 days after the
denial of the motion for summary judgment. Respondent is warned that failure to file



                                            3
an answer, a designation and a brief in a timely fashion may result in the imposition
of sanctions, including Petitioner’s release.

      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

              A.     By December 16, 2019, Respondent must file all state court
records that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d) of the Rules
Governing Section 2254 Cases in the United States District Courts. Those records
must be contained in a separate filing entitled: “Designation of State Court Records
in Support of Answer.”

             B.     No later than 30 days after the relevant state court records are
filed, Respondent must file an answer. The answer must be accompanied by a
separate brief, submitted at the time the answer is filed. Both the answer and the brief
must address all matters germane to the case including, but not limited to, the merits
of Petitioner’s allegations that have survived initial review, and whether any claim
is barred by a failure to exhaust state remedies, a procedural bar, non-retroactivity,
a statute of limitations, or because the petition is an unauthorized second or
successive petition. See, e.g., Rules 5(b) and 9 of the Rules Governing Section 2254
Cases in the United States District Courts.

             C.     Copies of the answer, the designation, and Respondent’s brief
must be served on Petitioner at the time they are filed with the court except that
Respondent is only required to provide Petitioner with a copy of the specific pages
of the designated record that are cited in Respondent’s answer and brief. In the event
that the designation of state court records is deemed insufficient by Petitioner or
Petitioner needs additional records from the designation, Petitioner may file a motion
with the court requesting additional documents. Such motion must set forth the



                                           4
documents requested and the reasons the documents are relevant to the cognizable
claims.

            D.    No later than 30 days after Respondent’s brief is filed, Petitioner
must file and serve a brief in response. Petitioner must not submit any other
documents unless directed to do so by the court.

             E.     No later than 30 days after Petitioner’s brief is filed, Respondent
must file and serve a reply brief. In the event that Respondent elects not to file a reply
brief, he should inform the court by filing a notice stating that he will not file a reply
brief and that the merits of the petition are therefore fully submitted for decision.

            F.    The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: January 13, 2020: check for
Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 30th day of October, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                            5
